DECISION.
Whereas, The plaintiff-respondent has filed a motion for. dismissal of this appeal because the notice of appeal was not served on the unknown heirs of Mariano Villanua.
Whebeas, In accordance with the jurisprudence laid down by this court in the cases of Succession of Igaravídez et al. v. Succession of Gallart et al., 17 P. R. R., 1166; Succession of Igaravídez et al. v. Rubert Hermanos et al., 20 P. R. R., 145, and Caldelas v. Ramírez et al., 20 P. R. R., 31, as a general rule motions of this kind require a careful inquiry into the merits of the case in order to determine whether the party who has not been served with the notice of appeal is really *419an adverse party whose rights would be affected by the ruling on the motion, and snch inquiry can be made to better advantage after the transcript of the record has been filed and both parties have been heard at the hearing on the appeal on its merits:
TheRebobe, In accordance with the jurisprudence cited, the said motion is overruled without prejudice to the consideration of this question at the hearing on the appeal.

Motion overruled.

Jtfstices Wolf, del Toro, Aldrey and Hutchison concurred.
Mr. Chief Justice Hernández did not sit at the hearing on this motion.